          Case 1:21-cv-02426-AT Document 30 Filed 08/11/21 Page 1 of 15




                       UNITED STATES DISTRICT CO
                FOR THE SOUTHERN DISTRICT OF N                                         8/11/2021
_____________________________
                              :
HITACHI CAPITAL AMERICA       :
CORP.,                        :
                              :
                  Plaintiff,  :
                              :
      v.                      :   Case No. 21-CIV-2426 (AT)
                              :
ECAPITAL CORP.,               :
                              :
                  Defendant.  :
_____________________________ :

                           STIPULATION AND ORDER
                   GOVERNING THE EXCHANGE OF CONFIDENTIAL
                    AND HIGHLY CONFIDENTIAL INFORMATION

        WHEREAS, the parties to the above-captioned action (the “Litigation”) are engaged in

discovery proceedings, which include, among other things, taking depositions and producing

documents; and

        WHEREAS, those discovery proceedings will necessarily involve the production of certain

information that the parties to the Litigation believe to be confidential and sensitive commercial,

financial, or business information;

        IT IS HEREBY STIPULATED AND AGREED, by the Parties hereto, through their

undersigned counsel, subject to the approval of the Court, pursuant to Federal Rules of Civil

Procedure 5.2 and 26(c), and Sections I(B), IV of this Court’s Individual Practices in Civil Cases,

that this Stipulation and Order for the Production and Exchange of Confidential Information will

govern the handling of documents, deposition testimony, deposition exhibits, deposition

transcripts, written discovery requests, interrogatory responses, responses to requests to admit, and

responses to requests for documents, and any other information or material produced, given or

exchanged, including any information contained therein or derived therefrom (“Discovery


PHIL1 9579640v.2
             Case 1:21-cv-02426-AT Document 30 Filed 08/11/21 Page 2 of 15




Material”) by or among any Party or any non-Party providing Discovery Material that has joined

in this Stipulation and Order by executing and delivering the Joinder attached as Exhibit A to the

Parties (each a “Producing Party”) in this Litigation.

        1.         Any Producing Party may designate any Discovery Material either (1) as

“Confidential” under the terms of this Stipulation and Order if such party in good faith believes

that such Discovery Material contains non-public, confidential, proprietary, or commercially

sensitive information that requires the protections provided in this Stipulation and Order

(“Confidential Discovery Material”), or (2) as “Highly Confidential” under the terms of this

Stipulation and Order if such party in good faith reasonably believes that disclosure of the

Discovery Material, other than as permitted under this Stipulation and Order, is substantially likely

to cause injury to the Producing Party (“Highly Confidential Discovery Material”). Highly

Confidential Discovery Material is information that the Producing Party reasonably believes is

highly sensitive or proprietary information, that the Producing Party does not routinely disclose

outside of its organization on a non-confidential basis, and that is not otherwise publicly available

regarding the business of the Producing Party or personal information regarding an employee or

agent of the Producing Party. Examples of such Highly Confidential Discovery Material include

(1) information related to business, strategic, or marketing plans of the Producing Party,

(2) customer lists, (3) supplier lists, (4) margin or profitability information, (5) business forecasts,

(6) employee compensation or performance information, (7) actual or projected marketing

information, studies and plans, (8) proprietary information concerning new products or services,

(9) trade secrets, and (10) information concerning computer operating systems and software that,

if revealed, could lead to a security breach.

        2.         The designation of Discovery Material as Confidential Discovery Material or



                                                   2
PHIL1 9579640v.2
             Case 1:21-cv-02426-AT Document 30 Filed 08/11/21 Page 3 of 15




Highly Confidential Discovery Material shall be made in the following manner:

                       A.     In the case of documents or other materials (apart from depositions or

       other pre-trial testimony): (i) by affixing the legend “Confidential” or “Highly Confidential”

       to each page containing any Confidential Discovery Material or Highly Confidential

       Discovery Material; or (ii) in the case of electronically stored information produced in

       native format, by including “Confidential” or “Highly Confidential” in the file or directory

       name, or by affixing the legend “Confidential” or “Highly Confidential” to the media

       containing the Discovery Material (e.g., CD- ROM, floppy disk, DVD).

                       B.     In the case of depositions or other pre-trial testimony: (i) by a

       statement on the record, by counsel, at the time of such disclosure or before the conclusion

       of the deposition or testimony the sections of such testimony to be designated; or (ii) by

       written notice, sent to all Parties within 10 business days of the delivery of the transcript of

       the deposition or other pre-trial testimony by identifying the sections of such testimony to

       be designated pursuant to this Stipulation and Order. The Parties may modify this procedure

       for any particular deposition or other pre-trial testimony by written agreement without

       further order of the Court.

                       C.     In the case of any other Discovery Material, by written notice that the

       Discovery Material constitutes Confidential Discovery Material or Highly Confidential

       Discovery Material.

        3.         Inadvertent failure to designate Discovery Material as Confidential Discovery

Material shall not constitute a waiver of such claim and may be corrected. A Producing Party may

designate as Confidential any Discovery Material that has already been produced, including

Discovery Material that the Producing Party inadvertently failed to designate as Confidential,



                                                  3
PHIL1 9579640v.2
             Case 1:21-cv-02426-AT Document 30 Filed 08/11/21 Page 4 of 15




(i) by notifying in writing the Party to whom the production has been made that the Discovery

Material constitutes Confidential Discovery Material, or (ii) in a manner consistent with

Paragraph 2. The Party receiving such notice shall make a reasonable, good-faith effort to ensure

that any analyses, memoranda, notes, or other such materials generated based upon such newly

designated information are immediately treated as containing Confidential Discovery Material and

to undertake reasonable efforts to recover any of the designated information from third parties or

to obtain such third parties’ consent to this Stipulation and Order.

        4.         Confidential Discovery Material may be disclosed, summarized, described,

characterized, or otherwise communicated or made available in whole or in part only to the

following persons:

                       A.     The Parties and the directors, officers, employees, general partners,

        and limited partners of the Parties, or any subsidiary or affiliate thereof, who are assisting

        with or making decisions concerning the Litigation, to the extent deemed reasonably

        necessary by counsel of record for the purpose of assisting in the prosecution or defense of

        the Litigation for use in accordance with this Stipulation and Order;

                       B.     Counsel who represent Parties in this Litigation (including in- house

        counsel), and the partners, associates, paralegals, secretaries, clerical, regular and

        temporary employees, and service vendors of such counsel (including outside copying and

        litigation support services) who are assisting with the Litigation for use in accordance with

        this Stipulation and Order;

                       C.     Subject to Paragraph 7, experts or consultants assisting counsel

        for the Parties, and partners, associates, paralegals, secretaries, clerical, regular and

        temporary employees, and service vendors of such experts or consultants (including



                                                  4
PHIL1 9579640v.2
             Case 1:21-cv-02426-AT Document 30 Filed 08/11/21 Page 5 of 15




        outside copying services and outside support services) who are assisting with the

        Litigation (collectively, “Litigation Consultants”);

                       D.      Subject to Paragraph 8, witnesses or deponents, and their counsel,

        only to the extent necessary to conduct or prepare for depositions or testimony in this

        Litigation;

                       E.      The Court, persons employed by the Court, and court reporters

        transcribing any hearing, trial, or deposition in this Litigation or any appeal therefrom;

        and

                       F.      Any other person only upon (i) order of the Court entered upon

        notice to the Parties, or (ii) written stipulation of, or statement on the record by, the

        Producing Party who provided the Discovery Material being disclosed, provided that

        such person signs an undertaking in the form attached as Exhibit B hereto.

        5.         Highly Confidential Discovery Material may be disclosed, summarized, described,

characterized, or otherwise communicated or made available in whole or in part only to the

following persons:

                       A.      Counsel who represent Parties in this Litigation (including in-

        house counsel), and the partners, associates, paralegals, secretaries, clerical, regular

        and temporary employees, and service vendors of such counsel (including outside

        copying and litigation support services) who are assisting with the Litigation for use

        in accordance with this Stipulation and Order;

                       B.      Subject to Paragraph 7, Litigation Consultants;

                       C.      Subject to Paragraph 8, witnesses or deponents, and their counsel,

        only to the extent necessary to conduct or prepare for depositions or testimony in this



                                                   5
PHIL1 9579640v.2
             Case 1:21-cv-02426-AT Document 30 Filed 08/11/21 Page 6 of 15




        Litigation;

                        D.     The Court, persons employed by the Court, and court reporters

        transcribing any hearing, trial, or deposition in this Litigation or any appeal therefrom;

        and

                        E.     Any other person only upon (i) order of the Court entered upon

        notice to the Parties, or (ii) written stipulation of, or statement on the record by, the

        Producing Party who provided the Discovery Material being disclosed, and provided

        that such person signs an undertaking in the form attached as Exhibit B hereto.

        6.         To the extent that testimony is sought concerning Confidential Discovery Material

or Highly Confidential Discovery Material during any deposition or in any other pre-trial venue,

any Party may exclude any person other than the witness from the deposition or other venue during

such testimony if the Confidential Discovery Material or Highly Confidential Discovery Material

may not be disclosed to such person under the terms of this Stipulation and Order.

        7.         Disclosure of Confidential Discovery Material or Highly Confidential Discovery

Material may be provided to Litigation Consultants only to the extent necessary for such persons

to provide assistance in the Litigation and further provided that such Litigation Consultants agree

to be bound by the terms of this Stipulation and Order by signing an undertaking in the form

attached as Exhibit B hereto. Counsel for the Party showing, providing, or disclosing Confidential

Discovery Material or Highly Confidential Discovery Material to any person required to execute

an undertaking pursuant to this paragraph shall be responsible for obtaining such signed

undertaking and retaining the original, executed copy thereof. Under no circumstances shall an

expert or consultant who is a competitor or an employee of a competitor of a Party, or who is

providing services to any of the foregoing, be provided access to Confidential Discovery Material



                                                   6
PHIL1 9579640v.2
             Case 1:21-cv-02426-AT Document 30 Filed 08/11/21 Page 7 of 15




or Highly Confidential Discovery Material absent further order of the Court or consent of the

Producing Party.

        8.         Confidential Discovery Material or Highly Confidential Discovery Material may

be provided to witnesses or deponents, and their counsel only after (i) they confirm their

understanding and agreement to abide by the terms of this Stipulation and Order by making such

a statement on the record, and/or by signing an undertaking in the form attached as Exhibit B

hereto, or (ii) a court of competent jurisdiction orders them to abide by the terms of the Stipulation

and Order. Counsel for the Party showing Confidential Discovery Material or Highly Confidential

Discovery Material to any person required to execute an undertaking pursuant to this paragraph

shall be responsible for obtaining such signed undertaking and retaining the original, executed

copy thereof.

        9.         Any pleading, brief, memorandum, motion, letter, affidavit, or other document filed

with the Court (a “Filing”) that discloses, summarizes, describes, characterizes, or otherwise

communicates Confidential Discovery Material or Highly Confidential Discovery Material (a

“Filing Under Seal”) must be filed with the Court under seal in accordance with the provisions of

Federal Rule of Civil Procedure 5.2, Section IV of this Court’s Individual Practices in Civil Cases,

Standing Order 19-mc-00583, and Section 6 of the ECF Rules and Instructions, regarding eFile

Administrative Procedures, which may be accomplished by submitting documents stating:

CONFIDENTIAL – FILED UNDER SEAL. If the Court does not grant the motion, the parties

will confer in good faith regarding alternative procedures to protect the confidentiality of those

documents.

        10.        The Parties making a Filing Under Seal must comply with the provisions of Federal

Rule of Civil Procedure 5.2 and Section IV of this Court’s Individual Practices in Civil Cases,



                                                    7
PHIL1 9579640v.2
          Case 1:21-cv-02426-AT Document 30 Filed 08/11/21 Page 8 of 15




including, without limitation, the provisions governing the filing of a copy of the Filing for public

inspection that omits only the information that the party believes should continue to be sealed for

good cause. Notwithstanding the foregoing, the Parties have no obligation to file public versions

of any exhibits or attachments to a Filing, unless otherwise ordered by the Court or required by the

Clerk of Court.

        11.        All Confidential Discovery Material or Highly Confidential Discovery Material

filed with the Court shall be released from confidential treatment by the Clerk of Court only as

provided in Section IV of this Court’s Individual Practices in Civil or upon further order of this

Court. When any Party receives a notice from the Clerk of Court pursuant to Section IV concerning

the release of Confidential Discovery Material or Highly Confidential Discovery Material which

was filed with the Court by such Party but contains Discovery Material designated as Confidential

Discovery Material or Highly Confidential Discovery Material by another Producing Party, the

Party receiving the notice shall deliver a copy of such notice (by hand, email, or facsimile

transmission) to counsel for the Producing Party (or Producing Parties) within three business days

of receipt of such notice, if such notice is not otherwise sent to such Producing Party by the Clerk

of Court, so as to enable the latter to seek further confidential treatment or to have the documents

returned or destroyed. The provisions of this paragraph may be waived only with the written

consent of the Producing Party.

        12.        In accordance with the provisions of Section IV of this Court’s Individual Practices

in Civil Cases, any Party who objects to the continued restriction on public access to any Filing

Under Seal, or any portion thereof, shall give written notice of the objection to the Producing Party.

To the extent that the Producing Party seeks to continue the restriction on public access to the

Filing Under Seal, or any portion thereof, the Producing Party shall file an application with the



                                                    8
PHIL1 9579640v.2
           Case 1:21-cv-02426-AT Document 30 Filed 08/11/21 Page 9 of 15




Court within the for a judicial determination as to whether good cause exists for continued

restricted access to the Filing Under Seal, or any portion thereof. Any Party who seeks the

continued sealing of any Filing Under Seal, or any portion thereof, shall file a certification of good

cause.

         13.       During the pendency of this Litigation, any Party objecting to the designation of

any Discovery Material or testimony as Confidential Discovery Material or Highly Confidential

Discovery Material may, after making a good-faith effort to resolve any such objection, move on

reasonable notice for an order vacating the designation. While such an application is pending, the

Discovery Material or testimony in question shall be treated as Confidential Discovery Material

or Highly Confidential Discovery Material pursuant to this Stipulation and Order. The provisions

of this Stipulation and Order are not intended to shift any burdens of proof, including the burden

of establishing that any Discovery Material validly constitutes Confidential Discovery Material or

Highly Confidential Discovery Material, which burden remains on the party that designates such

Discovery Material or testimony as Confidential or Highly Confidential.

         14.       The Parties reserve the right to apply, pursuant to Federal Rule of Civil Procedure

26(c) and/or Sections II(C) and IV of this Court’s Individual Practices in Civil Cases, upon short

notice, for an order seeking additional safeguards with respect to the use and handling of Discovery

Material or to modify the terms of this Stipulation and Order.

         15.       Entering into this Stipulation and Order, or agreeing to and/or producing or

receiving Confidential Discovery Material or Highly Confidential Discovery Material or otherwise

complying with the terms of this Stipulation and Order, shall not:

                        A.     Prejudice in any way the rights of any Party to (i) seek production

         of documents or information it considers subject to discovery, or (ii) object to the



                                                    9
PHIL1 9579640v.2
          Case 1:21-cv-02426-AT Document 30 Filed 08/11/21 Page 10 of 15




        production of documents or information it considers not subject to discovery;

                     B.      Prejudice in any way the rights of any Party to object to the

        authenticity or admissibility into evidence of any Discovery Material;

                     C.      Operate as an admission by any Party that any particular

        Discovery Material constitutes Confidential Discovery Material or Highly

        Confidential Discovery Material or contains or reflects trade secrets or any other type

        of confidential information;

                     D.      Prejudice in any way the rights of any Party to (i) petition the

        Court for a further protective order relating to any purportedly Confidential Discovery

        Material or Highly Confidential Discovery Material, or (ii) seek a determination by

        the Court whether any Discovery Material or Confidential Discovery Material or

        Highly Confidential Discovery Material should be subject to the terms of this

        Stipulation and Order;

                     E.      Prevent any Party from agreeing in writing to alter or waive the

        provisions or protections provided herein with respect to any particular Discovery

        Material;

                     F.      Prejudice in any way the rights of any Party to object to the

        relevance, authenticity, use, or admissibility into evidence of any document,

        testimony, or other evidence subject to this Stipulation and Order;

                     G.      Preclude any Party from objecting to discovery that it believes to

        be otherwise improper; or

                     H.      Operate as a waiver of any attorney-client, work product,

        business strategy, trade secret, or other privilege.



                                                  10
PHIL1 9579640v.2
          Case 1:21-cv-02426-AT Document 30 Filed 08/11/21 Page 11 of 15




        16.        This Stipulation and Order has no effect upon, and shall not apply to, a Producing

Party’s use or disclosure of its own Discovery Material for any purpose. Nothing herein shall: (i)

prevent a Producing Party from disclosing its own Discovery Material; or (ii) impose any

restrictions on the use or disclosure by any person of documents, materials, or information

designated as Confidential Discovery Material or Highly Confidential Discovery Material

obtained lawfully by such person independently of the discovery proceedings in this Litigation,

and not otherwise subject to confidentiality restrictions.

        17.        If Discovery Material that is subject to a claim of attorney-client privilege, attorney

work product, or any other applicable privilege or immunity or ground on which production of that

information should not be made to any Party (“Inadvertent Production Material”) is inadvertently

produced to that Party or Parties, such inadvertent production shall in no way prejudice or

otherwise constitute a waiver of, or estoppel as to, any claim of attorney-client privilege, work

product, or other applicable privilege or immunity.

                       A.       A claim of inadvertent production shall constitute a

        representation by that Producing Party that the Inadvertent Production Material has

        been reviewed by an attorney for such Producing Party and that there is a good faith

        basis for such claim of inadvertent production.

                       B.       If a claim of inadvertent production is made pursuant to this

        Stipulation and Order, with respect to Discovery Material then in the custody of

        another Party, the Party possessing the Inadvertent Production Material shall: (i)

        refrain from any further examination or disclosure of the claimed Inadvertent

        Production Material; (ii) if requested, promptly make a good-faith effort to return the

        claimed Inadvertent Production Material and all copies thereof (including summaries



                                                     11
PHIL1 9579640v.2
          Case 1:21-cv-02426-AT Document 30 Filed 08/11/21 Page 12 of 15




        and excerpts) to counsel for the Producing Party, or destroy all such claimed

        Inadvertent Production Material (including summaries and excerpts) and all copies

        thereof, and certify in writing to that fact; and (iii) not use the Inadvertent Production

        Material for any purpose until further order of the Court.

                       C.      A Party may move the Court for an order compelling production

        of the claimed Inadvertent Production Material; however, while such motion is

        pending, the Discovery Material in question shall be treated as Inadvertent Production

        Material, and such motion may not assert as a ground for entering such an order the

        fact or circumstance of the inadvertent production, nor shall such motion include or

        otherwise disclose, as an attachment, exhibit, or otherwise, the Inadvertent Production

        Material (or any portion thereof) that is the subject of such motion.

        18.        Nothing herein shall be deemed to waive any applicable common law or statutory

privilege or work product protection.

        19.        The Parties agree to be bound by the terms of this Stipulation and Order pending

the entry by the Court of this Stipulation and Order, and any violation of its terms shall be subject

to the same sanctions and penalties as if this Stipulation and Order had been entered by the Court.

        20.        Subject to the requirements of Federal Rule of Civil Procedure 5.2 and Section IV

of this Court’s Individual Practices in Civil Cases and any applicable rule of the Second Circuit

Court of Appeals or the United States Supreme Court, the provisions of this Stipulation and Order

shall, absent written permission of the Producing Party or further order of the Court, continue to

be binding throughout and after the conclusion of the Litigation, including, without limitation, any

appeals therefrom.

        21.        In the event that any Confidential Discovery Material or Highly Confidential



                                                   12
PHIL1 9579640v.2
          Case 1:21-cv-02426-AT Document 30 Filed 08/11/21 Page 13 of 15




Discovery Material is used in open court during any court proceeding or filed as a trial exhibit, the

material shall lose its confidential status and become part of the public record, unless the Producing

Party applies for and obtains an order from this Court specifically maintaining the confidential

status of particular material. Prior to any court proceeding in which Confidential Discovery

Material or Highly Confidential Discovery Material is to be used, counsel shall confer in good

faith on such procedures that may be necessary or advisable to protect the confidentiality of any

such Discovery Material.

        22.        Within 30 days after receiving notice of the entry of an order, judgment, or decree

finally disposing of this Litigation, or any other proceeding in which Confidential Discovery

Material or Highly Confidential Discovery Material is permitted to be used, including the

exhaustion of all possible appeals, and upon the written request of the Producing Party, all persons

having received Confidential Discovery Material or Highly Confidential Discovery Material shall

either (i) make a good-faith and reasonable effort to return such material and all copies thereof

(including summaries, excerpts, and derivative works) to counsel for the Producing Party; or (ii)

make a good-faith and reasonable effort to destroy all such Confidential Discovery Material or

Highly Confidential Discovery Material, and certify to that fact in writing to counsel for the

Producing Party. However, counsel for the Parties shall be entitled to retain court papers,

deposition and trial transcripts, and litigation files (including attorney work product and discovery

material containing Confidential Discovery Material or Highly Confidential Discovery Material),

provided that such counsel, and employees of such counsel, shall maintain the confidentiality

thereof and shall not disclose such court papers, depositions and trial transcripts, and litigation

files (including attorney work product and discovery material containing Confidential Discovery

Material or Highly Confidential Discovery Material) to any person except pursuant to a court



                                                   13
PHIL1 9579640v.2
          Case 1:21-cv-02426-AT Document 30 Filed 08/11/21 Page 14 of 15




order, agreement by the Producing Party, in accordance with this Stipulation and Order, or as

otherwise required by law. All materials returned to the Parties or their counsel by the Court

likewise shall be disposed of in accordance with this paragraph.

        23.        If any Party or other person otherwise bound by this Stipulation and Order in

possession of Confidential Discovery Material or Highly Confidential Discovery Material (the

“Receiver”) receives a subpoena or other compulsory process seeking the production or other

disclosure of Confidential Discovery Material or Highly Confidential Discovery Material

produced or designated as “Confidential” or “Highly Confidential” (collectively, a “Demand”),

the Receiver shall give written notice (by hand, email, or facsimile transmission) to counsel for

the Producing Party (or Producing Parties) within three business days of receipt of such Demand

(or if a response to the Demand is due in less than three business days, at least 24 hours prior to

the deadline for a response to the Demand), identifying the Confidential Discovery Material or

Highly Confidential Discovery Material sought and enclosing a copy of the Demand, and must

object to the production of the Confidential Discovery Material or Highly Confidential Discovery

Material on the grounds of the existence of this Stipulation and Order. The burden of opposing the

enforcement of the Demand will fall on the Producing Party. Nothing herein shall be construed as

requiring the Receiver or anyone else covered by this Stipulation and Order to challenge or appeal

any order requiring production of Confidential Discovery Material or Highly Confidential

Discovery Material covered by this Stipulation and Order, or to subject itself to any penalties for

noncompliance with any legal process or order, or to seek any relief from this Court or any other

court. Compliance by the Receiver with any order directing production pursuant to a Demand of

any Confidential Discovery Material or Highly Confidential Discovery Material will not constitute

a violation of this Stipulation and Order.



                                                 14
PHIL1 9579640v.2
Case 1:21-cv-02426-AT Document 30 Filed 08/11/21 Page 15 of 15
